Citation Nr: 0608849	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 1987 that denied service 
connection for residuals of fracture of the transverse 
processes of L2-4.

2.  Entitlement to service connection for hearing loss.

3.  Whether there was CUE in the February 1987 decision that 
denied service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant

 
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to October 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Phoenix, Arizona Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
pertinent part denied service connection for hearing loss and 
denied claims of CUE in a February 1987 rating decision that 
denied service connection for residuals of L2-4 transverse 
process fractures and hearing loss.  The decision also 
granted service connection for degenerative changes of the 
lumbar spine (claimed as fracture of L2-4 transverse 
processes), effective from April 2002.    


FINDINGS OF FACT

1. An unappealed February 1987 rating decision denied service 
connection for residuals of L2-4 transverse process fractures 
based on a finding that the fractures pre-existed service and 
were not aggravated by service.    

2. Residuals of L2-4 transverse process fracture were not 
noted when the veteran was examined for induction, and at the 
time of the February 1987 rating decision, there was no clear 
and unmistakable evidence of record that such disability pre-
existed service or was not aggravated by service. 

3.  In February 2006 hearing testimony and in a February 2006 
statement the veteran withdrew his appeals seeking service 
connection for hearing loss and to establish CUE in a 
February 1987 rating decision as it pertained to hearing 
loss; there is no question of law or fact remaining before 
the Board in these matters.     


CONCLUSIONS OF LAW

1.  The February 1987 rating decision denying service 
connection for residuals of L2-4 transverse process fractures 
involved clear and unmistakable error; service connection for 
such disability was warranted.  38 U.S.C.A. §§ 1110, 1131, 
1132, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105(a), 3.304 (2005). 

2.  The veteran has withdrawn his Substantive Appeal in the 
matters of service connection for hearing loss and whether 
there was CUE in a February 1987 rating decision as it 
pertained to hearing loss.  38 U.S.C.A. § 7105(d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below on the claim of CUE in the February 1987 
rating decision denial of service connection for residuals of 
fracture of the transverse processes of L2-4 constitutes a 
full grant of the benefit sought, and as the veteran has 
expressed his intent to withdraw his appeal in the two 
further matters, there is no need to belabor the impact of 
the VCAA on this claim.  Significantly, the veteran was 
provided adequate notice of the controlling law and the basis 
for the RO's determinations in the March 2004 SOC, and has 
had ample opportunity to respond.  Also, the veteran was not 
provided notice regarding ratings for back 
disability/effective dates of awards.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet. App. Mar., 2006).  
As the decision below does not address these matters the 
veteran is not prejudiced by this decision in those matters.  
The RO will have the opportunity to address this 
"deficiency" prior to implementing the Board's decision.

Factual Background

Service medical records reveal that on entrance examination 
the veteran's spine was found to be normal and he did not 
report any back trouble.  On March 21, 1982 he sustained a 
back injury.  X-rays April 1982 revealed fractures at the 
tranverse processes of the L2-4 vertebrae.  The April 1982 X-
ray report noted an "old fracture" of the left lumbosacral 
spine at the L2-4 transverse processes.  The veteran was put 
on a temporary profile for the fractures and was later put on 
a permanent profile for such disability.  A May 1982 X-ray 
report noted a "healing fracture" of the transverse 
processes of the L2-4 vertebrae.  A July 1984 progress note 
indicated that the veteran had not been X-rayed until a month 
after the March 1982 accident and that April 1982 X-ray 
showed that the fractures had healed crooked.  Throughout 
service the veteran suffered low back pain secondary to the 
fractures.  
The veteran filed a claim seeking service connection for low 
back disability in October 1986.  A VA examination was 
scheduled, but he failed to report.  A February 1987 rating 
decision denied service connection, noting that an April 1982 
X-ray report indicated that the veteran's fracture of L2-4 
had existed for a lengthy period of time, and finding (in 
essence) that this showed that the fracture did not occur 
from the March 1982 injury, but pre-existed service.  The 
Rating Board further found that the disability was not 
aggravated by service.  The decision also noted that the 
veteran had failed to report for the VA examination.        

At the veteran's February 2006 Board hearing, the veteran and 
his representative conceded that the record did not show he 
has hearing loss disability by VA standards, and indicated 
that he did not wish to pursue the "hearing loss issue" any 
longer.  It was stated that the only issue he wished to 
pursue was the allegation of error in the February 1987 
rating decision denial of service connection for the 
veteran's low back disability.  The veteran subsequently 
submitted a signed statement indicating that he was 
withdrawing his appeal in the matters pertaining to hearing 
loss.  

III.  Analysis

CUE in the February 1987 decision

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).

The presumption of soundness provided in 38 U.S.C.A. § 1132 
and 38 C.F.R. § 3.304 was in effect at the time of the 
February 1987 rating decision.  Under it the veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304. 

As the veteran had failed to report for a VA examination 
scheduled in conjunction with the claim adjudicated in 
February 1987, the RO was mandated to adjudicate the claim 
based on the evidence of record.  38 C.F.R. § 3.655.  
[Significantly, while an examination might have been 
necessary to determine the degree of disability present in 
1987, it was not necessary to establish any of the 3 elements 
of a service connection claim as chronic disability was first 
manifested in service, eliminating the need for medical 
opinions as to whether there was any current disability or 
nexus to service.  Notably, by finding disability preexisted, 
and was not aggravated by service, the RO appears to have 
conceded current disability.]  As no back disability 
(including lumbar fracture) was noted when the veteran was 
examined for induction, he was entitled to the presumption of 
soundness on entry in service for such disability unless 
clear and unmistakable evidence demonstrated that it 
preexisted service, and was not aggravated by such service.  
See 38 C.F.R. § 3.304. 

At the time of the February 1987 rating decision (and to this 
day) there was no clear and unmistakable evidence that the 
veteran's L2-L4 transverse process fractures pre-existed 
service.  The RO seized on the notation "old fracture" in 
an X-ray report as the basis for a finding of pre-existence.  
Significantly, the "old fracture" notation was made some 3 
1/2 years after the veteran entered service, and cannot 
reasonably be found to establish that the fracture occurred 
prior to service.  A notation of "old fracture" on an X-ray 
some 3 weeks after an injury is not inconsistent with the 
fracture being the result of such injury.  Certainly, it is 
not clear and unmistakable evidence of pre-existence.  When 
considered with the further X-ray finding of healing fracture 
(of record at the time of, but not noted in, the February 
1987 rating decision) 3 1/2 years after service entrance, the 
finding that the fracture occurred prior to service was 
patently inconsistent with the evidentiary record.  
The veteran's service medical records further show that after 
the injury in service he had persistent low back complaints 
in service (and was placed on permanent profile throughout 
service for such disability), showing at least some degree of 
permanent residual disability.  Consequently, the record in 
February 1987 showed an injury in service and chronic low 
back disability that became manifest after such injury.  Even 
if there were no presumptive provisions to apply, the 
February 1987 would have been one where the evidence was not 
considered in a light favorable to the veteran.  As there 
were applicable presumptions of soundness on entry in service 
(and aggravation) that were not applied, and as the failure 
to apply those presumptions was outcome determinative legal 
error (i.e., the result would have been manifestly different 
but for that error), the February 1987 rating decision 
involved CUE and must be reversed .  

Hearing loss/CUE on February 1987 hearing loss decision  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.  

In testimony at the video conference hearing and in a 
subsequent written statement, the veteran indicated that he 
wished to withdraw his appeals to establish service 
connection for hearing loss and to establish CUE in the 
February 1987 rating decision that denied service connection 
for hearing loss.  Hence, there is no allegation of error of 
fact or law for appellate consideration on these claims.  

Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and they must be dismissed 
without prejudice.





ORDER

The February 1987 rating decision denying service connection 
for residuals of L2-4 transverse process fractures is 
reversed based on a finding of CUE in that decision (service 
connection for the disability is granted).

The appeal seeking service connection for hearing loss is 
dismissed.

The appeal seeking to establish CUE in a February 1987 rating 
decision denial of service connection for hearing loss is 
dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


